DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.  Claims 1-7, 9-11, 13-20 have been amended. 

Response to Amendment

Applicant’s amendments to claims 1-7, 9-11, 13-20 have been considered and are accepted.  The Examiner finds that applicant's amendments do have support in applicant's as-filed disclosure.

Response to Arguments

Applicant’s arguments filed 01/13/2022 have been fully considered but they are not persuasive.
In light of applicant’s claim amendments, the rejection under 35 USC § 112  is withdrawn.
Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of 
	Applicant asserts that the applied prior art of Mitra fails to disclose the claimed feature “to set the selectable application instance set depending on the outcome of the biometric data comparison”.  The Examiner respectfully disagrees.  Mitra clearly discloses that a selectable application instance is set (para. 49- for securely selecting and unlocking a card account applet on the smartcard 122 for use at any standard POS terminal 124. The universal smartcard 122 securely stores multiple account applets inside a secure element 234 on the universal smartcard 122 for use once it is bio-metrically unlocked via the smartjacket 120) depending on the outcome of a biometric data comparison (para. 57- for securely selecting and unlocking a card account applet on the smartcard 122 for use at any standard POS terminal 124. The universal smartcard 122 securely stores multiple account applets inside a secure element 234 on the universal smartcard 122 for use once it is bio-metrically unlocked via the smartjacket 120; para. 73- the finger sensor will act as biometric verification that the owner of the jacket is the owner of the card. In an embodiment, on first use the user places the finger on the scanner and follows a series of authentication protocols which would read and store the scan as the default).  Therefore, because of the aforementioned comments and the rejections outlined below, the prior art rejections are maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitra et al. (US Pub. 20160267486 A1).

Mitra discloses the following limitations:

1. (currently amended) A card (10) for hosting a plurality of application instances (23), the card (10) comprising: 
a first external interface (12, 14) configured to receive, from an external card reader (50), an application selection command that selects one application instance from a set of one or more selectable application instances (23) (para. 49- is an electronic docking station for the universal smartcard which contains a biometric scanner and related software for securely selecting and unlocking a card account applet on the smartcard 122 for use at any standard POS terminal 124. The universal smartcard 122 securely stores multiple account applets inside a secure element 234 on the universal smartcard 122 for use once it is bio-metrically unlocked via the smartjacket 120); 
(para. 50- The smartjacket 210 also has selector buttons 270, a biometric sensor 272, which in one embodiment is a fingerprint scanner); and 
a processor (21, 31) configured to carry out a biometric data comparison that compares the acquired biometric data to reference biometric data stored in the card (para. 56, 73- the finger sensor will act as biometric verification that the owner of the jacket is the owner of the card. In an embodiment, on first use the user places the finger on the scanner and follows a series of authentication protocols which would read and store the scan as the default.), and 
to set the selectable application instance set depending on an outcome of the biometric data comparison (para. 57- in one embodiment of the present disclosure at step 414 the user uses the "<" and ">" buttons to select the credit card to be used on the smartjacket. The choice is displayed on the display on the universal smart card. In step 416 the user confirms choice with fingerprint scan). 

2. The card of claim 1, wherein, when the outcome of the biometric data comparison is a positive biometric data comparison, the selectable application instance set comprises an instance of a non-biometric application. (para. 49- The universal smartcard 122 securely stores multiple account applets inside a secure element 234 on the universal smartcard 122 for use once it is bio-metrically unlocked via the smartjacket 120 at any standard POS terminal using either mag-stripe, EMV or NFC contact or contactless connections)

3. The card of claim 1, wherein the selectable application instance set comprises an instance of an application configured with personalized parameters, and wherein the personalized parameters depend on the outcome of the biometric data comparison. (para. 52, The payment card applets 244 contain the card account information, tokens and CVV generators required by the various networks. The secure element 236 also contains custom proprietary and pre-loaded PSE and PPSE applets 242. The PSE and PPSE applets 242 among other functions allow or disallow a POS terminal to access payment card applets 244 depending on whether a payment card applet is unlocked or locked. These PSE and PPSE applets 242 provide security features such as only allowing a selected payment card applet 244 to be used for one and only one use after which they are locked and cannot be unlocked and accessed by a POS terminal without a subsequent bio-metric identification at the smartjacket 210.; para. 178- The process includes User activating card at Retail outlet using his fingerprint. If the user has enabled a two factor authentication, then the SmartCard can automatically pair with SmartMobile and get activated. In case SmartMobile is not available, the SmartCard can wait for the correct PIN to be entered. User optionally synchs SmartCard with SmartRewards and hands over card to billing clerk to apply coupons and discounts. Rewards card can be applied for the specific retailers/merchandisers as required. User chooses option to select payment mechanism selected from debit, credit, prepaid on e-paper display. User sees the available card--with updated balances on the e-paper display. User is also prompted for best card to use--either from static user preference settings created earlier or from the best card to use depending on the retailer or merchandise category--as specific to certain cards. This is notified through a symbol--denoting "Best card to use.")

4. The card of claim 3, wherein the personalized parameters are selected from one of the following sets: when the outcome of the biometric data comparison is a negative biometric data comparison, requesting a personal code to a user to perform a function of the application instance, and not requesting said personal code when the outcome of the biometric data comparison is a positive biometric data comparison; when the outcome of the biometric data comparison is a negative biometric data comparison, restricting a function of the application instance, and not restricting said function of the application instance when the outcome of the biometric data comparison is a positive biometric data comparison and personal parameters associated with reference biometric data matching the acquired biometric data. (para. 178- The process includes User activating card at Retail outlet using his fingerprint. If the user has enabled a two factor authentication, then the SmartCard can automatically pair with SmartMobile and get activated. In case SmartMobile is not available, the SmartCard can wait for the correct PIN to be entered. User optionally synchs SmartCard with SmartRewards and hands over card to billing clerk to apply coupons and discounts. Rewards card can be applied for the specific retailers/merchandisers as required. User chooses option to select payment mechanism selected from debit, credit, prepaid on e-paper display. User sees the available card--with updated balances on the e-paper display. User is also prompted for best card to use--either from static user preference settings created earlier or from the best card to use depending on the retailer or merchandise category--as specific to certain cards. This is notified through a symbol--denoting "Best card to use.")

5. The card of claim 3, wherein the application is instantiated with the personalized parameters in response to one of the biometric data comparison and the application selection command reception. (para. 52, The payment card applets 244 contain the card account information, tokens and CVV generators required by the various networks. The secure element 236 also contains custom proprietary and pre-loaded PSE and PPSE applets 242. The PSE and PPSE applets 242 among other functions allow or disallow a POS terminal to access payment card applets 244 depending on whether a payment card applet is unlocked or locked. These PSE and PPSE applets 242 provide security features such as only allowing a selected payment card applet 244 to be used for one and only one use after which they are locked and cannot be unlocked and accessed by a POS terminal without a subsequent bio-metric identification at the smartjacket 210.; para. 178- The process includes User activating card at Retail outlet using his fingerprint. If the user has enabled a two factor authentication, then the SmartCard can automatically pair with SmartMobile and get activated. In case SmartMobile is not available, the SmartCard can wait for the correct PIN to be entered. User optionally synchs SmartCard with SmartRewards and hands over card to billing clerk to apply coupons and discounts. Rewards card can be applied for the specific retailers/merchandisers as required. User chooses option to select payment mechanism selected from debit, credit, prepaid on e-paper display. User sees the available card--with updated balances on the e-paper display. User is also prompted for best card to use--either from static user preference settings created earlier or from the best card to use depending on the retailer or merchandise category--as specific to certain cards. This is notified through a symbol--denoting "Best card to use.")

6. The card of claim 2, wherein, when the outcome of the biometric data comparison is a positive biometric data comparison, the selectable application instance set comprises an instance of a biometric application. (Fig. 4)

11. The card of claim 1, wherein the processor is configured to store the outcome of the biometric data comparison or the acquired biometric data for use during execution of the selected application instance. (Fig. 4, para. 56-57, 73- the finger sensor will act as biometric verification that the owner of the jacket is the owner of the card. In an embodiment, on first use the user places the finger on the scanner and follows a series of authentication protocols which would read and store the scan as the default.)

12. The card of claim 1, wherein the processor is configured to send, responsive to receiving an interrogation by the external card reader, a list of application identifiers assigned to the application instances of the selectable application instance set. (para. 57- in one embodiment of the present disclosure at step 414 the user uses the "<" and ">" buttons to select the credit card to be used on the smartjacket. The choice is displayed on the display on the universal smart card. In step 416 the user confirms choice with fingerprint scan)

16. The card of claim 2, wherein the selectable application instance set comprises an instance of an application configured with personalized parameters, and wherein the personalized parameters for configuration depend on the outcome of the biometric data comparison.  (para. 52, The payment card applets 244 contain the card account information, tokens and CVV generators required by the various networks. The secure element 236 also contains custom proprietary and pre-loaded PSE and PPSE applets 242. The PSE and PPSE applets 242 among other functions allow or disallow a POS terminal to access payment card applets 244 depending on whether a payment card applet is unlocked or locked. These PSE and PPSE applets 242 provide security features such as only allowing a selected payment card applet 244 to be used for one and only one use after which they are locked and cannot be unlocked and accessed by a POS terminal without a subsequent bio-metric identification at the smartjacket 210.; para. 178- The process includes User activating card at Retail outlet using his fingerprint. If the user has enabled a two factor authentication, then the SmartCard can automatically pair with SmartMobile and get activated. In case SmartMobile is not available, the SmartCard can wait for the correct PIN to be entered. User optionally synchs SmartCard with SmartRewards and hands over card to billing clerk to apply coupons and discounts. Rewards card can be applied for the specific retailers/merchandisers as required. User chooses option to select payment mechanism selected from debit, credit, prepaid on e-paper display. User sees the available card--with updated balances on the e-paper display. User is also prompted for best card to use--either from static user preference settings created earlier or from the best card to use depending on the retailer or merchandise category--as specific to certain cards. This is notified through a symbol--denoting "Best card to use.")

17. The card of claim 4, wherein the application is instantiated with the personalized parameters in response to one of the biometric data comparison and the application selection command reception.  (para. 52, The payment card applets 244 contain the card account information, tokens and CVV generators required by the various networks. The secure element 236 also contains custom proprietary and pre-loaded PSE and PPSE applets 242. The PSE and PPSE applets 242 among other functions allow or disallow a POS terminal to access payment card applets 244 depending on whether a payment card applet is unlocked or locked. These PSE and PPSE applets 242 provide security features such as only allowing a selected payment card applet 244 to be used for one and only one use after which they are locked and cannot be unlocked and accessed by a POS terminal without a subsequent bio-metric identification at the smartjacket 210.; para. 178- The process includes User activating card at Retail outlet using his fingerprint. If the user has enabled a two factor authentication, then the SmartCard can automatically pair with SmartMobile and get activated. In case SmartMobile is not available, the SmartCard can wait for the correct PIN to be entered. User optionally synchs SmartCard with SmartRewards and hands over card to billing clerk to apply coupons and discounts. Rewards card can be applied for the specific retailers/merchandisers as required. User chooses option to select payment mechanism selected from debit, credit, prepaid on e-paper display. User sees the available card--with updated balances on the e-paper display. User is also prompted for best card to use--either from static user preference settings created earlier or from the best card to use depending on the retailer or merchandise category--as specific to certain cards. This is notified through a symbol--denoting "Best card to use.")

18. The card of claim 3, wherein, when the outcome of the biometric data comparison is a positive biometric data comparison, the selectable application instance set comprises an instance of a biometric application. (Fig. 4)

Regarding claims 13-15, the subject matter claimed pertain to method steps that correspond to the system elements of claims 1-3 and thus rejected for the same analysis.  Implementing the system would have necessitated carrying through the method steps as recited.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra and further in view of Vida et al. (US Pub. 20150020191 A1).

Regarding claims 7, 19 and 20, Mitra does not specifically teach wherein the processor, for comparing the acquired biometric data to reference biometric data compares the acquired biometric data to a plurality of reference biometric data sets, each set of said reference biometric data sets being associated with a predefined selectable application instance set for selection as the selectable application instance set depending on the outcome of the biometric data comparison. However, this concept known and used in the art as evidenced by Vida (see para. 46, 53-60, 115) and therefore, one skilled in the art would have found it obvious to utilize it in Mitra as a simple alternative to achieve the  desirable effect customizing available applications for different users as suggest in Vida 

Claim 8. Vida discloses in the card of claim 7, wherein the plurality of reference biometric data sets correspond to a respective plurality of users, or to a respective plurality of biometric parts of the same user, or to a respective plurality of biometric parts of each of two or more users. (para. 115- the software application for a user providing valid biometric registration credentials determines which user profile of a plurality of user profiles to present to the user. Within this contextual UI mental model 100 the selection therefore is from User Profile A 100A, User Profile B 100B, and User Profile C 100C. If the selection was User Profile A 100A, relating to a first user A, then the user is presented with a contextual dashboard in dependence upon the context of the user at that point in time and their User A Profile 130, being thereby selected from first to third contextual dashboards 140, 142 and 143 respectively. Each of the first to third contextual dashboards 140, 142 and 143 respectively displays a predetermined combination of applications based upon one or more of the characteristics of the selected contextual dashboard, the settings from a previous session, and data retrieved relating to the displayed applications.)

Claim 9. Mitra discloses in the card of claim 7, wherein the processor is configured to obtain an indication of one reference biometric data set matching the acquired biometric data, and to store the obtained one reference biometric data set indication in a memory. (Fig. 4, para. 56-57, 73- the finger sensor will act as biometric verification that the owner of the jacket is the owner of the card. In an embodiment, on first use the user places the finger on the scanner and follows a series of authentication protocols which would read and store the scan as the default.)

Claim 10, Mitra discloses in the card of claim 9, wherein the processor is configured to allow and disallow the selection of application instances by the application selection command based on the indication of the matching one reference biometric data set and the predefined selectable application instance sets. (Fig. 4, para. 57- in one embodiment of the present disclosure at step 414 the user uses the "<" and ">" buttons to select the credit card to be used on the smartjacket. The choice is displayed on the display on the universal smart card. In step 416 the user confirms choice with fingerprint scan)

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433                       

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433